IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 5, 2009
                                     No. 08-50572
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ROLAND CHAMPION,

                                                   Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:08-CV-318


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       A jury convicted Roland Champion of aggravated sexual assault as well as
indecency with a child, and he was sentenced to serve 25 years in prison for
these offenses. Initially, Champion did not appeal his criminal judgment, but
the Texas Court of Criminal Appeals later granted him authorization to proceed
with an out-of-time appeal.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-50572

      The instant appeal arises from the district court’s denial of Champion’s
28 U.S.C. § 2254 habeas corpus petition as untimely. This denial was grounded
in the district court’s determination that Champion’s out-of-time direct appeal
did not toll the period for filing his § 2254 petition or otherwise affect the
limitations period found in 28 U.S.C. § 2244(d). Champion argues that this
decision was incorrect and that the time for filing his § 2254 petition began to
run after the conclusion of proceedings related to his out-of-time direct appeal.
      This court conducts a de novo review of the district court’s determination
that Champion’s § 2254 petition was untimely. See Emerson v. Johnson, 243
F.3d 931, 932 (5th Cir. 2001). Jimenez v. Quarterman, 129 S. Ct. 681 (2009),
which was decided after the district court denied Champion’s § 2254 petition, is
dispositive.   Jimenez instructs that, in cases such as this, the one-year
limitations period in § 2244(d)(1)(A) begins to run when the out-of-time appeal
becomes final. 129 S. Ct. at 686-87. As a result, the district court’s contrary
determination was erroneous. See id. Consequently, the judgment of the district
court is VACATED, and this case is REMANDED for further proceedings
consistent with Jimenez. We express no opinion on the ultimate disposition of
Champion’s § 2254 petition.




                                       2